Exhibit 10.2
 
 
S.Y. BANCORP, INC.  
 
ANNUAL CASH BONUS PLAN
(as amended December 16, 2013)
 
SECTION 1--INTRODUCTION
 
1.1           Purpose.  The purpose of the S.Y. Bancorp, Inc.  Annual Cash Bonus
Plan (the "Plan") is to
 
(a)           motivate and reward eligible executives by making a portion of
their cash compensation dependent on the achievement of certain corporate,
business unit and individual performance goals;
 
(b)           further link an executive's interests with those of S.Y.  Bancorp,
Inc.  (the "Company") and its Affiliates by creating a direct relationship
between key Company performance measurements and individual bonus payouts;
 
(c)           enable the Company to attract and retain superior employees by
providing a competitive bonus program that rewards outstanding performance.
 
1.2           Performance-Based Compensation.  Awards under the Plan are
intended to qualify as performance-based compensation deductible by the Company
under the qualified performance-based compensation exception to Section 162(m)
of the Code, but this shall not limit the Committee's ability to make Awards
that do not so qualify.
 
1.3           Effective Date.  The Plan is effective as of the date approved by
the Compensation Committee of the Board, as reflected by execution hereof (the
"Effective Date"), subject to approval by the Company's shareholders at the
first annual meeting of shareholders to occur after the Effective Date and
before the first payments hereunder, and shall remain in effect until it has
been terminated pursuant to Section 8.6.
 
SECTION 2—DEFINITIONS
 
As used in this Plan, the following terms shall have the following meanings:
 
2.1           "Affiliate" means the Bank and any other "subsidiary corporation"
of the Company, as defined in section 424(f) of the Code,
respectively.  "Subsidiary corporation" includes any entity which becomes a
Subsidiary corporation after the date of adoption of this Plan.
 
2.2           "Award" means an award granted pursuant to the Plan, the payment
of which shall be contingent on the attainment of Performance Goals with respect
to a Performance Period, as determined by the Committee pursuant to Section 6.1.
 
2.3           "Bank" means Stock Yards Bank & Trust Company, a Kentucky banking
corporation with its principal office located at 1040 East Main Street,
Louisville, Kentucky 40206.
 
 
1

--------------------------------------------------------------------------------

 
 
2.4           "Base Salary" means the Participant's annualized rate of base
salary on the last day of the Performance Period before (i) deductions for taxes
or benefits and (ii) deferrals of compensation pursuant to any Company or
Affiliate-sponsored plans.
 
2.5           "Board" means the Board of Directors of the Company, as
constituted from time to time.
 
2.6           A "Change of Control" shall be deemed to have taken place for
purposes of the Plan if
 
(a)           any Person (as defined below) is or becomes the Beneficial Owner
(as defined in this Section 2.7) of securities of the Company representing 20%
or more of the combined voting power of the Company's then outstanding
securities (unless (A) such Person is the Beneficial Owner of 20% or more of
such securities as of the Effective Date or (B) the event causing the 20%
threshold to be crossed is an acquisition of securities directly from the
Company);
 
(b)           during any period of two consecutive years beginning after the
Effective Date, individuals who at the beginning of such period constitute the
Board and any new director (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
clause (i) (iii) or (iv) of this Change in Control definition) whose election or
nomination for election was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
cease for any reason to constitute a majority of the Board;
 
(c)           the shareholders of the Company approve a merger or consolidation
of the Company with any other corporation (other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the entity surviving
such merger or consolidation), in combination with voting securities of the
Company or such surviving entity held by a trustee or other fiduciary pursuant
to any employee benefit plan of the Company or such surviving entity or of any
Subsidiary of the Company or such surviving entity, at least 80% of the combined
voting power of the securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation); or
 
(d)           the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets.
 
For purposes of the definition of Change in Control, "Person" shall have the
meaning ascribed to such term in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended, as supplemented by Section 13(d)(3) of such Act; provided,
however, that Person shall not include (i) the Company, any subsidiary or any
other Person controlled by the Company, (ii) any trustee or other fiduciary
holding securities under any employee benefit plan of the Company or of any
subsidiary, or (iii) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of securities of the Company.
 
 
2

--------------------------------------------------------------------------------

 


For purposes of the definition of Change in Control, a Person shall be deemed
the "Beneficial Owner" of any securities which such Person, directly or
indirectly, has the right to vote or dispose of or has "beneficial ownership"
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) of, including pursuant to any agreement, arrangement or understanding
(whether or not in writing); provided, however, that: (i) a Person shall not be
deemed the Beneficial Owner of any security as a result of an agreement,
arrangement or understanding to vote such security (x) arising solely from a
revocable proxy or consent given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with the Securities Exchange
Act of 1934, as amended, and the applicable rules and regulations thereunder or
(y) made in connection with, or to otherwise participate in, a proxy or consent
solicitation made, or to be made, pursuant to, and in accordance with, the
applicable provisions of the Securities Exchange Act of 1934, as amended, and
the applicable rules and regulations thereunder; in either case described in
clause (x) or clause (y) above, whether or not such agreement, arrangement or
understanding is also then reportable by such Person on Schedule 13D under the
Securities Exchange Act of 1934, as amended (or any comparable or successor
report); and (ii) a Person engaged in business as an underwriter of securities
shall not be deemed to be the Beneficial Owner of any securities acquired
through such Person's participation in good faith in a firm commitment
underwriting until the expiration of forty days after the date of such
acquisition.
 
2.7           "Code" means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations.
 
2.8           "Committee" means the Compensation Committee of the Board, which
committee shall consist of three or more members of the Board, each of whom is
both a "non-employee director" within the meaning of Rule 16b-3 promulgated
under the Exchange Act and an "outside director" within the meaning of such term
as contained in applicable regulations interpreting section 162(m) of the
Code.  If for any reason the appointed Committee does not meet the requirements
of Rule 16b-3 or section 162(m) of the Code, such noncompliance with such
requirements shall not affect the validity of Awards, grants, interpretations or
other actions of the Committee.


2.9            "Company" means S.Y. Bancorp, Inc., and any successor thereto.
 
2.10           "Covered Employee" has the meaning set forth in Section 162(m)(3)
of the Code.
 
2.11           "Determination Date" means the latest date on which Performance
Goals can be designated hereunder, which shall be the earlier of: (a) the 90th
day of the Performance Period or (b) the date as of which 25% of the Performance
Period has elapsed, provided, however, that, as of such date, the outcome of any
such Performance Goal is substantially uncertain.
 
2.12           "Disability" unless otherwise defined in an employment agreement
between the Participant and the Company, shall mean total and permanent
disability in accordance with the Company's long-term disability plan, as
determined by the Committee.
 
2.13           "Maximum Award" means as to any Participant for any Plan Year
shall be no more than $750,000.   The Maximum Award limit shall be pro-rated for
any Award payable with respect to a Performance Period that is shorter than one
year.
 
 
3

--------------------------------------------------------------------------------

 
 
2.14           "Negative Discretion" means the discretion of the Committee to
reduce or eliminate the size of an Award in accordance with Section 6.1(c) of
the Plan, provided that, the exercise of such discretion with respect to one
Participant shall not have the effect of increasing the amount payable hereunder
to other Participants.
 
2.15           "Participant" means as to any Performance Period, the executive
officers of the Company or an Affiliate who are deemed likely to be Covered
Employees and other key employees of the Company or an Affiliate/the employees
of the Company or an Affiliate who are designated by the Committee to
participate in the Plan for that Performance Period.
 
2.16           "Performance Criteria" means the objective performance criteria
upon which the Performance Goals for a particular Performance Period are based,
which would allow a third party with knowledge of the relevant performance
results to calculate an Award's value, are based and which include one of or any
combination of the following "performance criteria" for the Company as a whole
or any business unit, division, department or any combination of these and may
be applied on an absolute basis and/or relative to one or more peer group
companies or indices, or any combination thereof, as the Committee shall
determine:
 
 
(i)
earnings or earnings per share (whether on a pre-tax, after-tax, operational or
other basis, diluted or undiluted,  and before or after adjustments for
extraordinary items and business combination acquisition and restructuring
costs);

 
 
(ii)
return on equity;

 
 
(iii)
return on assets;

 
 
(iv)
net or gross revenues or revenue growth over prior year or as compared to
budget;

 
 
(v)
expenses or expense levels;

 
 
(vi)
one or more operating ratios;

 
 
(vii)
stock price (including, but not limited to, growth measures and total
shareholder return);

 
 
(viii)
stockholder return;

 
 
(ix)
the accomplishment of mergers, acquisitions, dispositions, public offerings or
similar extraordinary business transactions;

 
 
(x)
economic value added;

 
 
(xi)
net or gross income or income growth over prior year or as compared to budget,
which, if determined for a department or business unit, may be determined solely
with reference to direct costs of that department or business unit.

 
 
4

--------------------------------------------------------------------------------

 
 
In addition to the criteria above, the term "Performance Criteria" may include
non-objective criteria or criteria that are not within the specific list above,
if and to the extent the Committee deems it important to  properly motivate a
compensate a Participant, even though the bonus paid under such criteria will
not be exempt from Code Section 162(m). Bonuses for all executive officers of
the Company, even if so designed, will nonetheless be governed by other
provisions of this Plan, especially terms regarding Committee grant and
certification before payment.


2.17           "Performance Goals" means the goals selected by the Committee, in
its discretion to be applicable to a Participant for any Performance
Period.  Performance Goals shall be based upon the attainment of one or more
Performance Criteria.  Performance Goals may include a threshold level of
performance below which no Award will be paid and levels of performance at which
specified percentages of the Target Award will be paid and may also include a
maximum level of performance above which no additional Award amount will be
paid.
 
2.18           "Performance Period" means the period for which performance is
calculated, which unless otherwise indicated by the Committee, shall be no
shorter than one year and otherwise be within the time period prescribed by, and
shall otherwise comply with the requirements of, Code Section 162(m), or any
successor provision thereto, and the regulations thereunder.
 
2.19            "Plan" means the S.Y. Bancorp, Inc. Annual Cash Bonus Plan, as
hereafter amended from time to time.
 
2.20           "Plan Year" means the Company's fiscal year, which commences on
January 1st and ends on December 31st.
 
2.21           "Pro-rated Award" means an amount equal to the Award otherwise
payable to the Participant for a Performance Period in which the Participant was
actively employed by the Company or an Affiliate for only a portion of the
Performance Period, multiplied by a fraction, the numerator of which is the
number of days the Participant worked during the Performance Period and the
denominator of which is the number of days in the Performance Period.
 
2.22           "Target Award" means the target award payable under the Plan to a
Participant for a particular Performance Period, expressed as a percentage of
the Participant's Base Salary.  In special circumstances, the target award may
be expressed as a fixed amount of cash.
 
SECTION 3—ADMINISTRATION
 
3.1           Administration.  The Plan shall be administered by the
Committee.  Subject to the provisions of the Plan and applicable law, the
Committee shall have the power, in addition to other express powers and
authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the terms and conditions of any Award; (iii)
determine whether, to what extent, and under what circumstances Awards may be
forfeited or suspended; (iv) interpret, administer, reconcile any inconsistency,
correct any defect and/or supply any omission in the Plan or any instrument or
agreement relating to, or Award granted under, the Plan; (v) establish, amend,
suspend, or waive any rules for the administration, interpretation and
application of the Plan; and (vi) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan.
 
 
5

--------------------------------------------------------------------------------

 
 
3.2           Decisions Binding.  All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive and binding on all persons,
and shall be given the maximum deference permitted by law.
 
3.3           Delegation By the Committee.  The Committee, in its sole
discretion, may delegate all or part of its authority and powers under the Plan
to one or more directors and/or officers of the Company; provided, however, that
the Committee may not delegate its responsibility to (i) make Awards to
executive officers; (ii) make Awards which are intended to constitute qualified
performance-based compensation under Section 162(m) of the Code; or (iii)
certify the satisfaction of the Performance Goals pursuant to Section 6.1 in
accordance with Section 162(m) of the Code.
 
3.4           Agents; Limitation of Liability.  The Committee may appoint agents
to assist in administering the Plan.  The Committee and each member thereof
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to it or him by any officer or employee of the Company,
the Company's certified public accountants, consultants or any other agent
assisting in the administration of the Plan.  Members of the Committee and any
officer or employee of the Company acting at the direction or on behalf of the
Committee shall not be personally liable for any action or determination taken
or made in good faith with respect to the Plan, and shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action or determination.
 
SECTION 4—ELIGIBILITY AND PARTICIPATION
 
4.1           Eligibility.  Only executive level and other key employees of the
Company and its participating Affiliates are eligible to participate in the Plan
 
4.2           Participation.  The Committee, in its discretion, shall select, no
later than the Determination Date, the persons who shall be Participants for the
Performance Period.  Only eligible individuals who are designated by the
Committee to participate in the Plan with respect to a particular Performance
Period may participate in the Plan for that Performance Period.  An individual
who is designated as a Participant for a given Performance Period is not
guaranteed or assured of being selected for participation in any subsequent
Performance Period.
 
4.3           New Hires; Newly Eligible Participants.  A newly hired or newly
eligible Participant will be eligible to receive a Pro-rated Award reflecting
participation for a portion of the Performance Period.  The amount of any Award
paid to such Participant shall not exceed that proportionate amount of the
Maximum Award set forth in Section 2.14.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 5—TERMS OF AWARDS
 
5.1           Determination of Target Awards.  Prior to, or reasonably promptly
following the commencement of each Performance Period, but no later than the
Determination Date, the Committee, in its sole discretion, shall establish the
Target Award for each Participant, the payment of which shall be conditioned on
the achievement of the Performance Goals for the Performance Period.
 
5.2           Determination of Performance Goals and Performance Formula.  Prior
to, or reasonably promptly following the commencement of, each Performance
Period, but no later than the Determination Date, the Committee, in its sole
discretion, shall establish in writing the Performance Goals for the Performance
Period and shall prescribe a formula for determining the percentage of the
Target Award which may be payable based upon the level of attainment of the
Performance Goals for the Performance Period.  The Performance Goals shall be
based on one or more Performance Criteria, each of which may carry a different
weight, and which may differ from Participant to Participant.
 
5.3           Adjustments.  The Committee is authorized, in its sole discretion,
to provide at the time an Award is made that some or all of the following events
shall result in adjustment or modification to the calculation of a Performance
Goal for a Performance Period, provided that the amount to be adjusted is
objectively determinable:
 
●  
significant litigation or claim judgments or settlements;

 
●  
the effect of changes in tax laws, accounting standards or principles, or other
laws or regulatory rules affecting reporting results;

 
●  
any reorganization and restructuring programs;

 
●  
extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 (or any successor pronouncement thereto);

 
●  
transaction costs related to acquisitions or divestitures;

 
●  
any other specific unusual or nonrecurring events or objectively determinable
category thereof; and

 
No adjustment shall be made if the effect would be to cause an Award to fail to
qualify as performance-based compensation under Section 162(m).
 
SECTION 6—PAYMENT OF AWARDS
 
6.1           Determination of Awards; Certification.
 
(a)           Following the completion of each Performance Period, the Committee
shall determine the extent to which the Performance Goals have been achieved or
exceeded.   If the minimum Performance Goals established by the Committee are
not achieved, then no payment will be made.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           To the extent that the Performance Goals are achieved, the
Committee shall certify in writing, in accordance with the requirements of
Section 162(m) of the Code, the extent to which the Performance Goals applicable
to each Participant have been achieved and shall then determine, in accordance
with the prescribed formula, the amount of each Participant's Award.
 
(c)           In determining the amount of each Award, the Committee may reduce
or eliminate the amount of an Award by applying Negative Discretion if, in its
sole discretion, such reduction or elimination is appropriate.
 
(d)           In no event shall the amount of an Award for any Plan Year exceed
the Maximum Award.
 
6.2           Form and Timing of Payment.  Except as otherwise provided herein,
as soon as practicable following the Committee's certification pursuant to
Section 6.1 for the applicable Performance Period, each Participant shall
receive a cash lump sum payment of his or her Award, less required
withholding.  In no event shall such payment be made later than 2½ months
following the end of the Performance Period.
 
6.3           Employment Requirement.  Except as otherwise provided in Section
7, no Award shall be paid to any Participant who is not actively employed by the
Company or an Affiliate on the last day of the Performance Period.
 
6.4           Deferral of Awards.  A Participant may defer the payment of an
Award that would otherwise be paid under the Plan, but only if and to the extent
such deferral is consistent with the terms of the Company's or Affiliate's
separate Executive Deferred Compensation Plan.
 
SECTION 7—TERMINATION OF EMPLOYMENT
 
7.1           Employment Requirement.  Except as otherwise provided in Section
7.2, if a Participant's employment terminates for any reason prior to the last
day of the Performance Period, all of the Participant's rights to an Award for
the Performance Period shall be forfeited.
 
7.2           Termination of Employment Due to Death or Disability.  If a
Participant's employment is terminated by reason of his or her death or
Disability during a Performance Period, the Participant or his or her
beneficiary will be paid a Pro-rated Award reflecting participation for a
portion of the Performance Period.  In the case of a Participant's Disability,
the employment termination shall be deemed to have occurred on the date that the
Committee determines that the Participant is Disabled.  Payment of such
Pro-rated Award will be made at the same time and in the same manner as Awards
are paid to other Participants.
 
7.3           Change in Control.  If a Change in Control occurs during a
Performance Period, Awards under the Plan will be calculated based on the
Company's performance as of the date of the Change in Control, prorated, if
appropriate based on the type of goal, of a period of shorter than the entire
Performance Period.  If the minimum Performance Goals are achieved and certified
by the Committee pursuant to Section 6.1, each Participant will receive an Award
calculated based on the prescribed formula in accordance with Section
6.1(b).  Awards paid in connection with a Change in Control will be paid no
later than 2½ months following the date of the Change in Control.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 8—GENERAL PROVISIONS
 
8.1           Compliance With Legal Requirements.  The Plan and the granting of
Awards shall be subject to all applicable federal and state laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required.
 
8.2           Non-transferability.  A person's rights and interests under the
Plan, including any Award previously made to such person or any amounts payable
under the Plan may not be assigned, pledged, or transferred, except in the event
of the Participant's death, to a designated beneficiary in accordance with the
Plan, or in the absence of such designation, by will or the laws of descent or
distribution.
 
8.3           No Right to Employment.  Nothing in the Plan or in any notice of
Award shall confer upon any person the right to continue in the employment of
the Company or any Affiliate or affect the right of the Company or any Affiliate
to terminate the employment of any Participant.
 
8.4           No Right to Award.  Unless otherwise expressly set forth in an
employment agreement signed by the Company and a Participant, a Participant
shall not have any right to any Award under the Plan until such Award has been
paid to such Participant and participation in the Plan in one Performance Period
Year does not connote any right to become a Participant in the Plan in any
future Performance Period.
 
8.5           Withholding.  The Company shall have the right to withhold from
any Award, any federal, state or local income and/or payroll taxes required by
law to be withheld and to take such other action as the Committee may deem
advisable to enable the Company and Participants to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to an Award.
 
8.6           Amendment or Termination of the Plan.  The Board or the Committee
may, at any time, amend, suspend or terminate the Plan in whole or in part;
provided, that, no amendment that requires shareholder approval in order for the
Plan to continue to comply with Section 162(m) shall be effective unless
approved by the requisite vote of the shareholders of the
Company.  Notwithstanding the foregoing, no amendment shall adversely affect the
rights of any Participant to Awards allocated prior to such amendment,
suspension or termination.
 
8.7           Unfunded Status.  Nothing contained in the Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between the Company and any Participant,
beneficiary or legal representative or any other person.  To the extent that a
person acquires a right to receive payments under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company.  All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan.  The Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended (ERISA).
 
8.8           Governing Law.  The Plan shall be construed, administered and
enforced in accordance with the laws of the Commonwealth of Kentucky, without
regard to conflicts of law.
 
 
9

--------------------------------------------------------------------------------

 
 
8.9           Beneficiaries.  To the extent that the Committee permits
beneficiary designations, any payment of Awards due under the Plan to a deceased
Participant shall be paid to the beneficiary duly designated by the Participant
in accordance with the Company's practices.  If no such beneficiary has been
designated or survives the Participant, payment shall be made by will or the
laws of descent or distribution.
 
8.10         Section 162(m) of the Code; Bifurcation of the Plan.  It is the
intent of the Company that the Plan and the Awards made under the Plan to
Participants who are or may become persons whose compensation is subject to
Section 162(m) of the Code satisfy any applicable requirements to be treated as
qualified performance-based compensation under Section 162(m) of the Code.  The
provisions of the Plan may at any time be bifurcated by the Board or the
Committee so that certain provisions of the Plan or any Award intended to
satisfy the applicable requirements of Section 162(m) of the Code are only
applicable to persons whose compensation is subject to Section 162(m) of the
Code.
 
8.11         Section 409A of the Code.  It is intended that payments under the
Plan qualify as short-term deferrals exempt from the requirements of Section
409A of the Code.  In the event that any Award does not qualify for treatment as
an exempt short-term deferral, it is intended that such amount will be paid in a
manner that satisfies the requirements of Section 409A of the Code.  The Plan
shall be interpreted and construed accordingly.
 
8.12         Expenses.  All costs and expenses in connection with the
administration of the Plan shall be paid by the Company.
 
8.13         Section Headings.  The headings of the Plan have been inserted for
convenience of reference only and in the event of any conflict, the text of the
Plan, rather than such headings, shall control.
 
8.14         Severability.  In the event that any provision of the Plan shall be
considered illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Plan, but shall be fully
severable, and the Plan shall be construed and enforced as if such illegal or
invalid provision had never been contained therein.
 
8.15         Gender and Number.  Except where otherwise indicated by the
context, wherever used, the masculine pronoun includes the feminine pronoun; the
plural shall include the singular, and the singular shall include the plural.
 
8.16         Non-exclusive.  Nothing in the Plan shall limit the authority of
the Company, the Board or the Committee to adopt such other compensation
arrangements, as it may deem desirable for any Participant.
 
8.17         Notice.  Any notice to be given to the Company or the Committee
pursuant to the provisions of the Plan shall be in writing and directed to the
Chairman of the Board of the Company at 1040 East Main Street, Louisville,
Kentucky, 40206.
 
8.18         Successors.  All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding upon any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or otherwise, of all or substantially
all of the assets of the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
8.19         Term of Plan.  This Plan shall remain in full force and effect
until five years after its Effective Date (the "Initial Term"), if not sooner
terminated in accordance with Section 8.6, unless the shareholders of the
Company re-approve it within the 12-month period following its expiration, in
which case it shall remain in effect for an additional 5 years after the
expiration of that Initial Term.
 
8.20.         Clawback. By accepting an Award made under this Plan, Agreement,
each Participant agrees that the Company or an Affiliate may recover some or all
of the amounts paid with respect to an Award, or recoup some or all of the value
thereof via offset from other amounts owed to the Participant by the Company or
an Affiliate, at any time in the three year calendar years following payment
hereunder, if and to the extent that the Committee concludes that (i) federal or
state law or the listing requirements of the exchange on which the Company's
stock is listed for trading so require, (ii) the performance criteria required
for the Award were not met, or not met to the extent necessary to support the
amount of the Award that was paid, or (iii) as required by Section 304 of the
Sarbanes-Oxley Act of 2002, after a restatement of the Company's financial
results as reported to the Securities and Exchange Commission. Participants are
deemed to have agreed to promptly comply with any Company demand for recovery or
recoupment by accepting any payment or Awards hereunder.
 
 IN WITNESS WHEREOF, the Company has adopted this Plan as of the date set forth
below.
 
 

 
S.Y. BANCORP, INC.
        By:            Title:            Date:   

 
 
11
 